 552INTL ALLIANCE OF THEATRICAL STAGE EMPLOYEESInternational Alliance of Theatrical Stage EmployeesandMotion PictureMachine Operators of theUnitedStates and Canada,AFL-CIO,Local 640(Associated Independent Theatre Company, Inc.)andAlfred Layne. Case 29-CB-391August 27, 1970DECISION AND ORDERBY MEMBERSFANNING, MCCULLOCH,AND JENKINSOn June 30, 1969, Trial Examiner Arthur M. Gold-berg issued his Decision in the above-entitled proceed-ing, finding that Respondent had engaged in certainunfair labor practices alleged in the complaint andrecommending that certain affirmative action be taken.He also found that Respondent had not engagedinother alleged unfair labor practices. Thereafter,the Respondent filed exceptions to the Trial Examin-er'sDecision and a supporting brief; the GeneralCounsel filed exceptions to the Trial Examiner's Deci-sion, a supporting brief, and a brief opposing excep-tions filed by the Respondent.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings made by theTrialExaminer at the hearing and finds that noprejudicial error was committed. The Board has con-sidered the Trial Examiner's Decision, the exceptionsand briefs, and the entire record in this case, andhereby adopts the findings, conclusions,' and recom-mendations of the Trial Examiner only to the extentconsistent herewith.Based upon a charge filed on August 17, 1967,the original complaint in this case issued on October17, 1967. The complaint alleged that pursuant tovarious collective-bargaining agreements between theRespondent Union and several employers, includingAssociated Independent Theatre Company, Inc., theUnion, which is the bargaining representative of themotionpictureprojectionistsemployed by saidemployers, has the exclusive right to refer projection-ists for employment through its hiring hall procedures,and the employers are required to obtain all of theirprojectionists from said hiring hall. It was allegedthat since on or about February 14, 1967, the Respond-'The Respondent has requested oral argument The request is herebydenied because the record, the exceptions, and the briefs adequatelypresent the issues and the positions of the partiesent discriminated against Alfred Layne by failingand refusing to place him on Respondent's permanentand temporary job referral lists, by refusing to accordLayne the seniority to which he is entitled, and byrefusing to refer him for employment in accord withRespondent's exclusive referral arrangement, allbecause of his nonmembership in the RespondentUnion and because of his membership in Local 306,IATSE, in violation of Section 8(b)(1)(A) and (2)of the Act. Respondent denied the allegations ofthe complaint and raised several affirmative defenses.On June 14, 1968, an amended complaint wasissued,which, in addition to the allegations in theoriginal complaint, added the allegation that sinceon or about February 14, 1967, the Union has requiredfrom Layne and other employees, as a prerequisitefor referral for and retention of employment, thepayment of "monies, including but not limited to,service fees, referral fees, and permit fees." This wasalso alleged to be violative of Section 8(b)(1)(A) and(2).Respondent, in answer to the amended complaint,again denied the material accusations of the complaint.Regarding the initiation fees, Respondent answeredthatmembers were required to pay initiation feesand dues, and that both members and nonmemberswho obtained work through the hiring hall are assesseda percentage of gross earnings which is allocatedtomaintenance of the hiring hall and functions ofthe Union as a collective-bargaining agent.Thus, the complaint as amended alleged discnmina-tory application of the Respondent's seniority rosteronly with regard to Layne (and not simply on anegative basis-his nonmembership in Respondent-but also on an affirmative basis-his membershipin a sister local). However, the case was litigatedon the basis of whether the entire operation ofRespondent's hiring hall discriminated against non-members of Respondent. As discussed in detail below,the Trial Examiner found that operation of the entirehiring hall was discriminatory, and also found thatthe hiring hall fees levied against all nonmemberswere excessive and should be reimbursed in somepart.1.FACTS AS TO LAYNEAlfred Layneisamemberof Local 306, IATSE,which hasjurisdiction over motion pictureprojection-istsinNew York City.He has been a member ofthat localsince1933 and hasbeen a projectionistat the Victoria Theatre in New York City sinceat least 1948,a job which he continued to holdduring allof theproceedings in the present case.Althougha memberof Local 306, Laynehas neverthe-less also soughtto becomea memberof Local 640,185 NLRB No. 27 INTL ALLIANCE OF THEATRICAL STAGE EMPLOYEESIATSE, the Respondent in this case, which has juris-diction over projectionists in Nassau and Suffolk coun-ties (the counties composing Long Island and whichadjoin New York City). The Respondent Union oper-ates a hiring hall through which it is the exclusivereferral agent for most of the motion picture theatreswithin its jurisdiction.The date on which Layne first sought to becomea member of Respondent is in dispute. Layne movedtoLevittown (a town in Nassau County) in 1948,and he testifies that he had told Nagengast, nowdeceased but formerly Respondent's business agent,as early as 1949 that he was interested in steadywork and membership in Respondent. However, theTrial Examiner does not credit Layne except wherehis testimony is corroborated by documentary evi-dence or admissions of adverse witnesses, and hefinds that Layne did not seek membership in Respond-ent until April 6, 1963.1 On that date, Layne wroteto Respondent Union requesting permission to appearbefore its executive board. Following his appearance,onMay 19, 1963, Layne received a letter fromRespondent, stating that the executive board wasdenying his request for membership because it wasof the opinion that "dual membership in adjoiningprojection locals could possibly be detrimental tothe welfare of the members and/or Locals involved."Layne sporadically continued to request membershipinRespondent and, as late as October 21, 1966,he wrote to Respondent asking to be considered.Despite Layne's failure to obtain membership inRespondent, he was given part-time work by thatlocal within its jurisdiction as early as 1948. In May1960, Layne was assigned by Respondent to a steadyjob at the Amity Theatre in South Farmingdale.Layne hired Feinberg, a Local 306 member, to splitthis job with him, and this arrangement lasted untilFeinberg quit in 1963. In 1964, the owners of theAmity Theatre insisted that the projectionist at theirtheatre be a full-time projectionist, with a relief manpresent only on the regular projectionist's 1 day offeach week Layne accepted these conditions and con-tinued to hold a full-time job both at the AmityTheatre and the Victoria. He was able to do thisbecause the two schedules were generally different,and he arranged to have someone cover his job atthe Victoria when he could not be thereIn January 1968, a fire at the Amity Theatre causedthat theater to be closed for a period of time. Asa result, Layne contacted Washburn, business agentfor Local 640, seeking temporary employment. Wash-'The GeneralCounsel has exceptedto the TrialExaminer's discreditingof Layne in this regard Careful consideration of the General Counsel'sarguments leads us to conclude that the Trial Examiner's determinationshould be adoptedStandardDry Wall Products, Inc,91NLRB 544,enfd 188 F 2d362 (C A 3)553burn gave Layne temporary jobs until the AmityTheatre was reopened on June 26, 1968, at whichtimeLayne was able to resume working there.Throughout his residence in Long Island, Layne hasretained his full-time position at the Victoria Theatrein New York CityII.OPERATION OF THE HIRING HALLBefore discussing the specifically alleged discrimina-tion against Layne, an examination of the operationof the hiring hall in its entirety, and of the TrialExaminer's finding of discrimination in such opera-tion, is necessary. This requires considration of thevarious lists which were maintained by Local 640in the operation of the hiring hall. There is a disputeas to the maintenance and the use of these lists.A. PreferredWork RosterAccording to Washburn, he established a "PreferredWork Roster" when he became business agent in1961.The preferred work roster lists projectionistsworking in the jurisdiction of Local 640 in orderof seniority positions assigned to them by the Union.Except as later discussed, the roster has two purposes:itcontains the listing of projectionists within thejurisdiction according to seniority assigned to themby the Union, and it constitutes the mailing listof persons to whom announcements of available full-time positions are sent In other words, by virtueof being on the roster, individuals will receiveannouncements of full-time vacancies; and if theybid on the vacancy, the individual with the greatestseniority,by virtue of his position on the roster,will be awarded the job. Washburn's testimony issomewhat uncertain as to how the list was initiallycomplied, at one time stating that when he tookover as business agent there was already in existencea list of approximately 105 persons, and anothertime stating that he may have complied the list froma collection of cards maintained by the Union, whichcards only gave the names and initiation dates ofmembers who are working fulltime in the jurisdiction.Thus, the manner in which the original senioritylistof 1961 was compiled is unclear, and althoughan examination of the list suggests that those namedwere all union members and that they were listedin order of their dates of induction into the Union,there is no evidence that other than union memberssought inclusion in the list, or that the individual'sinduction date into the Union did not also coincidewith his beginning work date in the area.As to the group of persons who, between 1961and 1966, were next added to the list, being given 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDnumbers 106 to 159, Washburn stated at one pointinhis testimony that they were all members ofRespondent when he placed them on the roster. Thissingle piece of testimony is in direct conflict withallofWashburn'sother testimony as to the basisfor their positions on the list. Throughout his longappearance on the stand,Washburn testified repeated-ly that,after he took over in 1961 as business agent,persons were added to the roster as they requestedto go on it,or astheyrequested to go to work.As the onepoint referred to above, however, thefollowing exchange took place betweenWashburnand the General Counsel:Q. Withthe exception of Dan Lee Hinely,who isNo. 135,allof the names from 106through 159 are membersof Local 640and weremembers of Local 640 when their names wereput on the preferred work roster by you, isthat true?A. Yes,I believe they were.Apparentlyon the basis of this exchange and otherevidence hereafter discussed,the Trial Examiner con-cluded that the names which Washburn added tothe list between 1961 and 1966,and to which heassigned number 106 through 159,were,with theone exception of an admitted nonmember,DanielHinely,those of members in order of their initiationdates intoLocal 640.We are of the opinion that this selective choiceof testimony is, on the whole record,insupportable.This single answer is contrary to the persistent thrustofWashburn'sother testimony that an individual'splacement on the list was governedby hisrequestingto be on the list or requesting to go to work. Itdoes not seem likely that Washburn would have con-sciously given this incriminating answer, so muchin contrast to his other testimony,at a point inthe examination when he was under no particularstress. It would appear, rather,thatWashburn maynot have understood the question and was givinghis opinion of how the original 1961 list was formulat-ed.For these reasons, we cannot agree with theTrial Examiner that this particular piece of testimonycan be deemed an adverse admission by Washburn.As additional support for his conclusion that initia-tion into Respondent's ranks was the sole basis forpositioning on the rosters, the Trial Examiner refersto one of three preferredworkrosters in evidence(all of which are dated September 1, 1966, but noneof which are completely identical), on which, nextto all but one(Hinely)of thefirst159 names, aredates which are typed,followed bydates which arepenned.Respondent's counsel agreed that the penneddates signify initiation dates. According to Washburn,the typed dates refer to the date the employees askedto be put on the roster or go to work. Based uponthe stipulation that the penned dates are initiationdates, and the single bit of Washburn's testimony,discussed above, as to when he placed persons onthe list after 1961, the Trial Examiner concludesthat through at least number 159,which bears aninitiation date of January 11, 1966, initiation datesdetermined placement on the preferred work roster.The fact is,however,thatwhile it was stipulatedthat the penned dates were initiation dates, it wasnot stipulated that thenames were listedas of thosedates, rather than according to the typed dates, whichare purportedly the dates on which individuals askedto go on the list or to go to work.The problemin determining which of the dates was the triggerfor placing names on the list is that both the typedand the penned dates are, respectively,in chronologicalorder,and it is therefore difficult to determine whichdate qualified a person to go on the list.The dubious support in the record for the TrialExaminer's interpretation of Washburn's testimony,and for the inference he chose to draw from thestipulation regarding the penned dates on the preferredwork roster,casts doubt upon his finding that place-ment on the list was based only on membershipin the Union,and that the list's use in the operationof the hiring hall was therefore discriminatory. Aspreviously noted,position 135 on the roster is heldby Hinely, concededly not a member of the Unionat the time he was placed on the list in December1961.'The General Counsel's representative offersno satisfactory reconciliation of this placement ofa nonmember on the list with her theory that onehad to be a member to be put on the roster. TheTrial Examiner argues that the fact one nonmemberwas placed on the list does not change the patternof 158 other listings.We do not agree with thisassessment.In'addition,even prior to 1966,the Unionbegan mingling union and nonunion employees freelyon the roster,as evidenced by the many names onthe roster which,as of the hearing, had no penneddates indicating initiations and were not proved to bemembers of the Respondent.The Gene'.,alCounsel's theory-that onehadto bea member of `.ocal 640 in order to be placed on thepreferredroster-isnot supportedby any oraltestimony of members or nonmembers,except forwhatever support may be derived from Layne'stestimony, to 1-c discussedinfraThe GeneralCounsel's representat.""e tries to make her casealmost entirely from documents and examination ofWashburn under Rule 43(b), Federal Rules of CivilProcedureNo nonmember other than Layne was'While Hmely was not a member in 1961, he was initiated intomembership in 1968 INTL ALLIANCE OF THEATRICALSTAGE EMPLOYEES555called by the General Counsel to testify that he wasnot given a position on the roster until he became amember, or that he had applied to go on the rosterand was denied a position. The only othernonmember who testified was one Ringfield. OnGeneral Counsel Exhibit 43, the version of thepreferred work roster which contains only typed datesnext to the names, Ringfield's name appears asnumber 230 with a typed date of "I 1/ 13/67 "Ringfield testified that he is not a union member."From other evidence, it also appears that othernonmembers are on the roster in positions precedingRingfield's. Thus, other than Layne, we have no firmevidence of any projectionists in the area who mayhave been the object of discrimination byRespondent.This is not to say that the rosters do not giverise to some palpable doubts about their legitimacy.The General Counsel raises question about the veracityof the typed dates on Respondent's rosters, which,as discussed above, allegedly refer to the date a personasked to be on the roster or asked to go to work.Paul Bader appears on the preferred work rosteras number 183 with a typed date of "3/65." ButBader's employment application form is dated June20, 1965, and his application for a regular job isdatedAugust 2, 1965. He was initiated into theUnion on October 4, 1966. George Quarituis, Jr.,number 151, has a typed date of "3/63," yet hewas in the Navy until November 14, 1963. His employ-ee application form is dated January 12, 1964, andhe was initiated into the Union on January 11, 1966.C Orlando appears on one of the three lists asnumber 236, with the typed date of January 19,1968, yet he does not appear on another of thelistseven though the latter bears names with dateswhich are later than January 19, 1968. The GeneralCounsel argues that Orlando, who was initiated intotheUnion on June 12, 1968, was slotted into thefirst roster referred to above other persons who werenot union members.The record provides no complete answers to thequestions raised by the General Counsel. Nowherein the record is there a full explication of the clericalprocedures involved in drawing up these lists or anexplanation of the differences between them. Wash-burn's testimony indicates that his bookkeeping proce-dures were lax. The explanations for the discrepanciesdescribed could lie in mere clerical inadvertency ornegligent recordkeeping. On the whole, we are notpersuaded that these few instances are sufficient toprove that the lists were maintained on a membersRmgfield originally applied to the Union for a position in 1966,but did not become available for full-time work until 1967 At thattime, he was placed on the rosteronly basis or were manipulated in order to favormembers over nonmembers.B. Job Lists "A" and "C"Aside from the preferred work rosters, there aretwo other listings maintained by the Union whichare allegedly used for the assigning of jobs. Thefirst,Job List "A," was described by Washburn asbeing composed of persons who were either completelyunemployed or were only employed part-time andwho were desirous of full-time employment. Washburntestified that persons were placed upon this list upontheir request and that the majority of persons onthis listwere not members of the Union or werenotmembers when first on the list. According toWashburn, to appear on the "A" list, a person musthave a preferred work roster number. Job list "C"ismade up of persons seeking only part-time workat certain times, and contains names of union andnonunion persons. There apparently also was a joblist"B" at one time, but the record is unclear asto its composition or use.There was a great deal of confusing testimonyconcerning the operation of these lists. As far ascan be divined, Washburn testified that, as a matterof practice, temporary jobs were often assigned byhim without going to the lists. Jobs were placedout for bid only when he decided that the bid proce-dure should be used. Washburn stated that whentemporary oneshot jobs were assigned by him, hewould first contact those on job list "A," whichlisted individuals looking for full-time or any part-time work.When he had a group of 1-day jobswhich he could put together as a block, makingaweek's work, he would then send them out tobe bid upon. Bids were sent to persons on all threelists.According to Washburn, persons on the preferredwork roster had first choice of any such jobs thatwere bid upon.The General Counsel contends that job list "A"is spurious, having been made up only for purposesof this hearing in order to show the mingling andcommingling of members and nonmembers. The TrialExaminer found it unnecessary to determine the validi-ty of job list "A," because he felt that the preferredwork roster is the key to the operation of the hiringhall, since listing on job list "A" is conditioned onfirst securing a position on the preferred work roster.As to job list "C," the Trial Examiner notes that,for whatever value this list may have, Layne's nameappears first on that list.We agree with the TrialExaminer that the nature of the evidence adducedas to job lists "A" and "C" is too ambiguous tolend support to the General Counsel's case. 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. NewTentative Seniority RosterThere is still another list. In September 1968, theUnion issued a "New Tentative Seniority Roster,"apparentlyin aneffort to comply with a stipulationfor settlement arrived at in an earlier proceedingbefore the Board. Position on the list was basedon earnings and the number of calendar quartersan individual had worked in the jurisdiction since1925. This roster was introduced by Respondent aspart of its defense in an effort to show that it wascurrently operating under a valid seniority system.Inmaking his finding that the previous seniorityrosters were discriminatory, the Trial Examiner con-sidered the effect of this new roster. The Trial Examin-er found that by determining roster position for the"New Tentative Seniority Roster" on the basis ofearnings from, and time worked on, jobs obtainedthrough the hiring hall, including a period whenthe "discriminatory" preferred work roster controlledjob assignments, the new roster perpetuates the biasagainst nonunion projectionists who could not, inthe past, have bid for or attained steady work. TheTrial Examiner thus holds that the new roster, basedon such work history, does not purge the past discrimi-nation. Instead of the new roster, he orders, as aremedy for the overall discrimination he finds thatthe Union, in conjunction with the Regional DirectorforRegion 29 and subject to his approval, shouldbe required to revise the seniority roster used forjob referral purposes to integrate Alfred Layne andothers similarly circumstanced into a place on suchlistwhich will reflect their time of entry into employ-ment within the jurisdiction of the Union, takinginto account their availability for employment sincethat timeSince we do not adopt the Trial Examiner', conclu-sion that the General Counsel has established bya preponderance of the evidence that Respondent'soperation of its hinng hall seniority list has discrimi-nated against nonmembers, we need not reach theissues raised by Respondent with regard to the remedyordered by the Trial Examiner of his conclusionsas to the validity of the "New Tentative SeniorityRoster."D. Summaryas to Overall Discrimination in theHiring HallThe Trial Examiner found that the preferred workroster was operated in a discriminatory manner, basedon his findings that positions on the list were basedsolely on initiation into the Union. As noted in theearlier discussion, we believe that this finding is basedon two insupportable inferences drawn from the evi-dence.We find, accordingly, that it has not beensatisfactorily established that initiation into Respond-entUnion was the key to obtaining a position onthe preferred work roster, and we therefore reversethe finding of overall discrimination in operation ofthe hiring hall.III.DISCRIMINATIONAS TO ALFRED LAYNEA. Significance of Requesting Membership in Local640We turn now to the specific question of the allegeddiscrimination against Alfred Layne. As noted previ-ously, starting in 1963 and as late as October 21,1966,Alfred Layne wrote to Local 640 requesting"membership" in the local. In all of his inquiries,Layne requested "membership"; he never made partic-ular reference to a desire to be on any senioritylists,such as the preferred work roster There isno indication, however, that Layne had ever heardof such a roster until just before filing the chargein this case.Washburn testified that he did not put Layne onthe preferred roster because Layne had never askedto be on thelist.Inspite of this testimony andthe fact that Layne's letters had only sought "member-ship," the Trial Examiner found that Layne "soughtlisting"on the preferred work roster as early as1963.The basis for the Trial Examiner's findingis twofold.One ground given by him is the theory that sinceonly initiation into the Union would secure placementof an individual's name on the preferred work roster,until at least January 1966, application for membershipmust be considered the equivalent of application fora position on the preferred work roster. Since Laynehad sought such membership since as early as April6, 1963, when he first wrote to the Union's executiveboard, the Trial Examiner would consider that Laynemade application for the preferred work roster asof that time. From this finding, the Trial Examinerconcludes that Layne should have been placed onthe roster as of 1963, and should have accumulatedseniority starting from that date. This conclusionbecomes important to a decision about whether Laynewas discriminatorily denied a job within the Section10(b) period, to be discussedinfra.Itmay be questioned whether the Trial Examineris correct in finding that the letters seeking "member-ship"were necessarily the equivalent of seeking aplace on the preferred work roster. At the time Laynewrote the letters, he was working full time in theUnion's jurisdiction (as well as in New York City).Itmay reasonably be argued that his requests for INTL ALLIANCE OF THEATRICAL STAGE EMPLOYEES"membership" in Local 640 did not convey the impres-sion that he wanted also to be placed on a seniorityroster so that he might be considered for futurejobswhich might open up. Thus, it may be thatLayne's proper seniority, against which to measurepossible discrimination within the 10(b) period, shouldonly be calculated from a time at which Layne hadmade it clear that he wanted to be on the Union'swork roster.While placement on the roster maywell have been Layne's purpose for seeking member-ship,he never expressly communicated this desireto the Union, at least until 1967 However, evenaccepting the Trial Examiner's conclusion, it wouldappear that no remediable showing of discriminationagainst Layne has been made out, as discussed below.B. Significanceof OralRequestsThe second ground relied on by the Trial Examinerfor rejectingWashburn's explanation of why Laynewas not put on the list is evidence relating to anoccasion within the 10(b) period which shows thatLayne did seek listing at the time on the preferredwork roster. Washburn testified that men were placedon the preferred work roster during that period, andprior thereto, on the basis of nothing more formalthan oral requests. The following evidence indicatesthat Layne did give a specific indication during the10(b) period of his desire to be offered new jobsas they became available.On June 13, 1967, Layne wrote to Washburn statingthat he had heard rumors that he was on the senioritylistof Local 640. Washburn replied, in a letter datedJune 28, 1967, that since there was presently pendingbefore the National Labor Relations Board a casedealingwith the nature and day-to-day operationof the seniority and job referral system, he couldnot answer that question. He also stated that "Iassume that you are satisfied with working conditionsat the Amity Theatre and that you do not seekany other part-timeemployment." On July 7, 1967,within the 10(b) period, Layne wrote to Washburnsaying that he had always been interested in securinga better paying job than his current full-time jobat the Amity Theatre and that during the past 7yearsWashburn never notified him of a steady full-time job opening for which he could apply. AlthoughWashburn thereafter, on September 27, began sendingbid lists to Layne, he still did not put Layne onthe Roster.The Trial Examiner reasons that if, as Washburntestified,oral requests by others were sufficient toplace them on the preferred work roster, then theJuly 7, 1967, letter from Layne should have beensufficient to earn him a listing on the roster. He557concluded that the refusal to place Layne on theroster at that time and thereafter was a continuingeffectuation of the Union's 1963 concern that placinghim on the preferred work roster "could possiblybe detrimental to the good and welfare of the members[640 and 306] involved."We agree that the July 7 letter was certainly equiva-lent to an oral request for placement, sufficient towarrant Layne's being placed on the preferred workroster.By stating a desire to be told about otherjobs for which he could apply, Layne was requestinga place on that list. The failure of the Union toplace Layne on the list was a departure from itsnormal practice testified to by Washburn. Since, how-ever, the Respondent was, at the time, unquestionablyplacing other nonmember applicants on the senioritylist,we infer, as did the Trial Examiner, that Respond-ent's reason for discriminating against Layne wasnot the fact that he was not a member of Respondent,but rather the fact that he was a member of anotherlocal.Refusal to accord Layne a place on the senioritylist for such a reason is violative of Section 8(b)(1)(A)and (2), and we so find.C. RemedyWhile finding that the Union thus acted discrimina-torily against Layne, we also conclude, as did theTrialExaminer, that Layne suffered no harm forwhich monetary remedial action should be ordered.The evidence does not show that there were anybids sent out to which Layne could lay claim, underany test of seniority, between February 14, 1967,the beginning of the 10(b) period, and September27, 1967, when Layne received his first bid list fromthe Union. Thereafter, Layne received the bids thatwere mailed out, but the first one on which he submit-ted a bid was the Massapequa Drive-In job on July29, 1968. This job was, however, awarded to RaymondEscorcia,who was on the preferred work roster,compiled by Washburn in 1961, on the basis of hisinitiation date of October 14, 1958. The Trial Examin-er found, as noted, that Layne should have beenon the list with seniority dating from 1963; fromthis finding, he proceeded to find that, even if Laynehad been put on the list at the "proper" time, hestillwould have postdated Escorcia's seniority by"almost 10 years" and his bid would have been rejectedin favor of Escorcia's.sWe agree with the Examiner's ultimate conclusionthat Layne should not have prevailed over Escorcia'It is not clear why the Trial Examiner stated that, given Layne'sstarting seniority date of 1963 and Escorcia's date of 1958, the former'sseniority postdated the latter's by "almost 10 years " 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor the Massapequa job. The Union could have legiti-mately used, and apparently did use, a system inwhich it placed individuals on a referral list accordingto the date they went to work (after 1961) or requestedto go on the list. Even if we equate a request for"membership" with a request for placement on thelist (a conclusion we have found questionable,supra),Layne's first such request was in 1963, and he shouldhave been placed on the list then, but, due to hismembership in the other local, he was not so placed.There was, therefore, particularized discriminationagainst Layne, and he should be credited with senioritysince 1963, for purposes of comparison with Escorcia.Since Layne's placement on the list on a legitimatebasis-application for placement on the roster-wouldpostdate Escorcia's seniority by 5 years, we agreewith the Trial Examiner's conclusion that the discrimi-nation against Layne did not prejudice his chancesfor theMassapequa job. It should be noted thatour finding of discrimination against Layne byRespondent does not necessarily mean that othernonunion individuals, who did not share Layne's spe-cial status as a member of Local 306, were discriminat-ed against generally, as the Trial Examiner found.It thus appears, as discussed above, that Laynewas discriminated against because of his membershipin Local 306 We shall therefore order that Respondentcease and desist from such unlawful discrimination.IV. LOCAL 640ASSESSMENTSThe amended complaint alleges that the Unionviolated Section 8(b)(1)(a)and (2)by charging moneys,including service fees, referral fees, and permit fees,to employees as a "condition of referral to employmentand for continued employment."Local 640 requires that all projectionists,membersand nonmembers,who obtain employment throughitsexclusive hiring hall must pay an assessment of2 percent of their gross earnings from such employ-ment as a fee for use of the referral system. Inaddition,members pay an initiation fee of $300 andannual dues of $30.The Trial Examiner found that Layne and othernonmembers in fact were given work through thehiring hall during the Section 10(b) period, and herejected the General Counsel'sprimary request forreimbursementofallassessments collected from non-members. The Trial Examiner concluded,however,that existing law makes it a violation of Section8(b)(1)(a) to require nonmembers to pay assessmentsin excess of costs attributable to the hiring hall andrelated collective bargaining,citingLocal 138, Operat-ing Engineersv.N.L.R.B.,321 F.2d 130 (C.A. 2).6'This case involved two Board and two court decisions 139 NLRB633, enfd 321 F 2d 130, 153 NLRB 1374, and 385 F 2d 874He therefore recommended that, in accordance withLocal 138, supra,the Union "reimburse each nonmem-ber who paid assessments during the 10(b) perioda sum of money representing his pro rata share ofthe excess of assessments paid against total cost attrib-utable to hiring hall and collective bargaining expen-ses."He also would order that the Union makesuch a reimbursement to nonmembers each year inthe future.At the hearing, the Respondent's accountant testi-fied concerning the Union's income from assessmentsand the expenses allocable to the maintenance ofthe hiring hall. Respondent asserts that it merelyintroduced such evidence, without being too precisein allocating expenses, for the purpose of showinga "reasonable" relationship between moneys collectedfrom assessments and moneys expended on the hiringhall.These figures, discussed by the Trial Examinerand reproduced in Appendixes A and B of his Deci-sion, show that in 1967 the Union collected about$35,000 in assessments ($6,500 of it from nonmembers)and spent about $29,500 on maintenance of the hiringhall and related collective bargaining. In the first9months of 1968, the figures show that the Unioncollectedapproximately$29,000 in assessments($5,500 from nonmembers) and spent about $26,000allocated to the hiring hall. As noted, Respondentsubmits that the financial analysis which it introducedwas merely supportive of its defense and was notintended to be a firm representation of the cost break-down. The Trial Examiner recognizes this latter asser-tion in his Decision, saying, "In dividing total expensesbetween the two areas of activity, [the Union accoun-tant]was more rigorous in allocating expenses totheUnion as an institution than was the GeneralCounsel inLocal 138, supra."InLocal 138,the Board had found blanket discrimi-nation in the operation of a hiring hall, for theuse of which union men and nonmembers wererequired to pay $10 a month each. Of the $10 paidby each individual, $2 was remitted to the Union'sInternational.The Board ordered reimbursement ofallfeespaid by nonunionmen, as aremedy forthe discriminatorily operated hiring hall. On review,the Second Circuit foundsomediscrimination in run-ningthe hall, but not to the extent found by theBoard. The court agreed that the permit fees wereexcessive and were set at a rate which was an obviouseffort to exact from nonmembers the amounts paidbymembers, which the Union "could not do inthe guise of charging for its servicesas anemploymentagency." The court remanded the case to the Boardfor consideration of the question of "what proportionof the fees which were paid were reasonably relatedto the services provided by the Union, having in INTL. ALLIANCE OF THEATRICAL STAGE EMPLOYEESmind the cost to the union of providing such services.Any excess over thatamountcould properly beordered returned to the men who paid it." The courtalso cautioned the Board to keep in mind its "rejectionof the Board'sfinding of blanket discrimination indetermining whether such an order is warranted."Itmay be noted that,in the case presently beforethe Board,we are not finding blanket or even substan-tial discrimination.On remand,the Board adopted the Trial Examiner'sconclusion,reached after a supplemental hearing, thatnonmembers should be refunded $3.50 of every $10paid over a 5-year period (the Union had stoppedcollecting such fees at the end of that period). 153NLRB 1376.In its review of the supplemental pro-ceeding, the court enforced the Board's order, 385F.2d 874.In answer to the Union's argument that the reim-bursement order was in the nature of a penalty,the court made the following statement:Since the union was committing an unfair laborpractice to the extent it charged the permit mena fee not reasonably related to the cost of provid-ing the job referral service, the Board was amplyjustified in ordering the union to reimburse thepermitmen in the amount of fees in excessof the value of the hiring hall services. Suchan order clearly meets the requirement that areimbursement order be remedial.Aftercareful considerationof theissue,we aredisposed to dismiss the allegation relating to assess-ment of referral fees. In our view, the breakdownof income and expenses in the record does not demon-strate that the assessments were not, in terms ofthe test laid down by the Second Circuit, "reasonablyrelated to the services provided by the union," orthat the assessments were "in excess of the valueof the hiring hall services."In 1967,using the Unionaccountant's concededly less-than-rigorous figures, theUnion spent at least $29,500 for hiring hall andrelated collective bargaining(and $12,000 for "institu-tional expenses").In that year,the Union collected$35,000 from hiring hall assessments of membersand nonmembers,$28,500 of which was from membersand $6,500 from nonmembers. The Union, in otherwords, on the less-than-precise figures before us, spentat least five-sixths of its hiring hall assessments forthe costs of the hall. Furthermore,if it had to returnthe other one-sixth of theassessments($5,500), itwould have to reimburse nonmembers for only some-what more than one-fifth of that amount ($1,100),since assessments were collected from nonmembersand members at a ratio of $6,500/$28,500. The onlyother figures available related to just the first 9 months559of 1968,showing total costs allocable to the hiringhallof$26,000 and total assessments received ofabout $29,000. InLocal 138, supra,therewas afinding of a substantial amount of discrimination anda clear showing that, over a 5-year period, the Unionconsistently collected$3.50 per month more (outof $10) than it needed for running the hiring hall.In the present case,we make no finding of substantialdiscrimination,and it may well be that,over a morerepresentative period of years, the assessments andtheir proper allocations would be equalized. In thecircumstances of this case,we are of the opinionthat the evidence does not support a finding thatthe assessment system was violative of the Act, andwe shall dismiss the relevant complaint allegations.IV. THE REMEDYHaving found that the Respondent has engagedin unlawful conduct in violation of Section8(b)(1)(A)and (2) of the Act, we shall order that it ceaseand desist therefrom,and take certain affirmativeaction designed to effectuate the policies of the Act.The record and briefs indicate that, contrary to itsapparently nondiscriminatory past practice of accord-ing employees seniority from the date of their applica-tion to be on the referral roster, or the date after1961 on which they began working in the Union'sjurisdiction,the Union has turned to another nondis-crimatory method of measuring seniority-accumulat-ed employment experience within the Union's jurisdic-tion. In complying with our order as to Layne, theUnion,of course, will have to afford Layne nondiscri-minatory treatment under any such newly adoptedseniority system.CONCLUSIONS OF LAW1.Associated Independent Theatre Company, Inc.,is an employer engaged in commerce within the mean-ing of the Act.2.InternationalAllianceofTheatricalStageEmployees and Motion Picture Machine Operatorsof the UnitedStates andCanada, AFL-CIO, Local640, and International Alliance of Theatrical StageEmployees and Motion Picture Machine Operatorsof the United States and Canada,AFL-CIO, Local306, are labor organizations within the meaning ofSection2(5) of the Act.3.By discriminating against Alfred Layne by failingto place him on the preferred work roster, RespondentUnion has engaged in and is engaging in unfair laborpracticeswithin the meaning of Section8(b)(1)(A)and (2) of the Act. 560DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7)of the Act.5.Respondent has not engaged in other unfairlabor practices as alleged in the complaint.ORDERPursuant to Section10(c) oftheNational LaborRelations Act, as amended,the National Labor Rela-tions Board hereby orders that the Respondent,Inter-national Alliance of Theatrical Stage Employees andMotion PictureMachine Operatorsof the UnitedStates and Canada,AFL-CIO, Local 640,its officers,agents, and representatives,shall:1.Cease and desist from-(a)Refusing or failingto refer Alfred Layne, orany other employee, for employment to AssociatedIndependentTheatre Company,Inc., or affiliate there-of,orany other employer subject to the Board'sjurisdiction,becauseLayne orsuch other employeeis a member of some other union or local union.(b) Placing or maintainingAlfred Layne, or anyother employee, with regard to employment withAssociated Independent TheatreCompany,Inc., oraffiliate thereof,or any other employer subject totheBoard's jurisdiction,at the bottom or at anyother place other than a proper and nondiscriminatoryplace upon said Respondent's permanent, temporary,or other job referral, job priority,or job senioritylistsor rosters,because saidLayne, orsuch otheremployee, is a member of some other union or localunion;or otherwise in any manner failing to accordLayne orother employees job referral rights fullyequal or equivalent to those of members of Respond-ent, in accordance with the requirementsof the Act,including Section 8(b)(2) thereof.(c) Causing or attempting to cause Associated Inde-pendent TheatreCompany,Inc., or affiliate thereof,or any other employer subject to the Board's jurisdic-tion,to discriminate against Alfred Layne, or anyother employee, in regard to his hire or tenure ofemployment, or any other terms or conditions ofemployment,in violation of Section 8(a)(3) of theAct.(d) In any other manner restraining or coercingAlfred Layneor any other employees in the exerciseof rights guaranteed in Section7 of the Act, exceptto the extent that the rights of employees may beaffected by an agreement requiring membership ina labor organization as a condition of employmentas authorized in Section 8(a)(3) of the Act, as amend-ed.2. Takethe following affirmative action found neces-sary to effectuate the policiesof the Act:(a) Integrate Alfred Layne into his proper placeon the seniority rosters used for job referral purposesby the Respondent Union according to the appropriatenondiscriminatory policies used by Respondent forcompiling such rosters.(b)Post in conspicuous places at its offices at22 Pine Street, Freeport, Long Island, New York,and at all other places where notices to membersand applicants for employment through use of itsfacilities are customarily posted, copies of the attachednotice marked "Appendix C." Copies of said notice,on forms provided by the Regional Director for Region29, after being duly signed by a representative ofRespondent Union, shall be posted immediately uponreceipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, includingallplaces where notices to members and applicantsfor employment are customarily posted. Reasonablesteps shall be taken by Respondent Union to insurethat said notices are not altered, defaced, or coveredby any other material.(c) Sign and mail sufficient copies of the aforesaidnotice to the Regional Director for Region 29 forposting by Associated Independent Theatre Company,Inc., if it is willing, in the places where noticesto employees are customarily posted Copies of saidnotice, on forms provided by the Regional DirectorforRegion 29, shall, after having been signed byRespondent's representative, be forthwith returnedto the Regional Director for such posting by Associat-ed Independent Theatre Company, Inc.(d)Notify the Regional Director for Region 29,inwriting,within 10 days from the date of thisOrder, what steps have been taken to comply herewith.IT IS FURTHER ORDERED that the complaint bedismissed insofar as it alleges unfair labor practicesnot specifically found herein.MEMBER JENKINS, dissenting:My colleagues reject the Trial Examiner's well-reasoned,factuallysupportedconclusionthatRespondent violated the Act in its operation of ajob referral system based on membership in the Union.I disagree.'The Trial Examiner found that job referrals weremade from Respondent's "Preferred Work Roster"and that, with one exception, the first 159 namesthereon appeared in the order of the applicant's accept-ance into membership by Respondent. In additionto the apparently union-oriented structure of the ros-ter, the Trial Examiner bottomed his finding of dis-'While I concur in my colleagues'dismissal of the complaint withrespect to the collection of allegedly unlawful assessments for the useof Respondent's hiring hall,Ido not rely on their rejection of theTrialExaminer's finding of overall discrimination in the operation ofthe hiring hall INTL ALLIANCE OF THEATRICAL STAGE EMPLOYEEScriminatlon on a testimonial admission by Washburnthat, except for nonmember Hinely, all names placedon the roster from 1961 to 1966 were members ofRespondent when added to the list.'In rejecting these findings,my colleagues makethe surprising assertion thatWashburn's admissionis"contrary to the persistent thrust of [his] othertestimony" and claim further that there is "dubioussupport in the record for the Trial Examiner's interpre-tation of Washburn's testimony" as constituting anadmission. Neither position is tenable.An admission, by its very nature, requires no furthersupport.' Indeed, it may stand as the only credibleevidence in an otherwise contrived recitation of deedsor events. It is obvious that the Trial Examiner soviewedWashburn's testimony for he discredited thelatter's testimony except where corroborated by "doc-umentary evidence or admissions of adverse witness-es."" In these circumstances, it is even more remarka-ble how my colleagues can overcome Washburn'stestimonial admission by the use of "other" but clearlydiscredited testimony from the same source, one theTrial Examiner deemed to be untrustworthy. More-over, such a ruling is patently prejudicial to theGeneral Counsel, for, contrary to the intimationsofmy colleagues, the General Counsel may wellhave adduced other evidence with respect to thediscriminatory structuring of the preferred work rosterbut for Washburn's admission.Ialso disagree with my colleagues to the extentthey question the Trial Examiner's equating Layne'srequest for membership to a request to be placedon the preferred work list. I seriously doubt thattheir position is based on a correct appraisal of thelaw dealing with the Respondent's duty of fair repre-sentation.To charge nonmembers with knowledgeof obscure or technical internal rules and proceduresfor gaining positions on Respondent's referral listand thereby relieve the Union of its legal obligationsisnot only an unrealistic appraisal of the facts, butmakes that duty an empty shell.As I agree with and adopt the Trial Examiner'sfindingswith respect to the discriminatory natureof Respondent's preferred work roster and the remedi-al inadequacy of the new tentative seniority roster,which is based on work history achieved in operationof the former, I also agree with and would adopthis recommended remedy in this regard."Washburn not only established the Roster but has been in chargeof its operation since its creation in 1961'Admissionsby anuntruthfulwitness are entitled to considerableweight, perhaps at least as much as those of a truthful witness°See TXD, fn14 and accompanying textSee im dissent inHouttrnt Maritime 4csouation Inc168 NLRB No83561APPENDIX CNOTICEPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentTO ALL MEMBERS OF, and APPLICANTS FOREMPLOYMENT THROUGH. LOCAL 640,I.A.T.S.E , AFL-CIO,WE WILL NOT refuse to place Alfred Layneor any other employee on the job referral listbecause of his membership in another local ofthisUnion and will not otherwise discriminateagainst any employee because of his nonmember-ship in this Union.WE WILL place Alfred Layne on the job referrallist in his appropriate position according to cur-rent nondiscriminatory practices.LOCAL 640, I.A.T.S.E.,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions, may be directed to the Board'sOffice, 16 Court Street, Fourth Floor, Brooklyn, NewYork 11201, Telephone 212-596-3535.TRIAL EXAMINER'S DECISIONARTHUR M GOLDBERG, Trial Examiner Based upona charge filed on August14, 1967,by Alfred Layne, anindividual,the amended complaint herein issued on June14, 1968,' alleging that International Alliance of TheatricalStage Employees and Motion Picture Machine Operatorsof the United States and Canada,AFL-CIO,Local 640(herein called Local 640, the Respondent,or the Union)had violated Section 8(b)(1)(A) and (2) of the NationalLabor Relations Act, as amended (herein called the Act).The complaint alleged that pursuant to various collective-bargaining agreements between the Union and employers,including Associated Independent Theatre Company, Inc.,theUnion as the collective-bargaining representative ofmotion picture projectionists has the exclusive right torefer projectionists for employment through its hiring hall'The original complaint was issued on October 17, 1967 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDprocedures and the employers are required to obtain allof their projectionists from said hiring hall It was allegedthat since on or about February 14, 1967, 6 months priorto the filing and service of the charge herein, the Unionhas failed and refused to place Layne's name on its perma-nent and temporary job referral lists and has failed andrefused to accord to Layne the seniority to which heisentitled.Further, since the aforementioned date, theUnion has failed and refused to permit Layne to bid forpermanent jobs and to refer him to employment whetherpermanent, temporary, or part time in accordance withthe procedures of its exclusive hiring hall arrangements.The Union is alleged to have engaged in this conductbecause Layne is not a member of Local 640 but is, instead,amember of Local 306, IATSE. The complaint furtheralleged that since February 14, 1967, the Union "hasrequired as a prerequisite for referral to employment andfor continued employment of the Charging Party and otheremployees the payment to Respondent of moneys includingbut not limited to, service fees, referral fees and permitfees " And that since that date Layne and other employeeshave been required to pay these moneys to the Unionas a condition of referral to employment and for continuedemployment.The Respondent Union filed its answer to the amendedcomplaint on June 19, 1968 As to the material allegationsof the complaint, the answer denied all allegations pertainingto the placement of Layne on its referral lists or to itsalleged failure to refer him to employment In referenceto the collection of moneys in connection with referralto employment or continued employment of projectionists,the answer denied "the implication" that the charge inthis case in any manner referred to these practices; deniedthat the money required to be paid was anything buta uniform assessment on gross wages required of all membersand nonmembers who obtained work through the hiringhall; and, denied that any moneys other than this uniformlyrequired assessment was required as a prerequisite for refer-ral to employment or continued employment. Further, theanswer set forth seven affirmative defenses1.Application for placement on the permanent job rosterisa condition precedent to being referred by the Unionthrough the hiring hall procedures for permanent employ-ment by Associated Independent Theatre and other employ-ers with whom the Union has a collective-bargaining agree-mentLayne never applied for a listing of the Union'spermanent job seniority roster.2Before April 3, 1964, Layne refused to accept full-time employment with any employer under contract withthe Union In March 1964 Associated Independent Theatredemanded that Layne either work a full-time scheduleor leave his job with them. This demand was communicatedto Layne who agreed in writing to accept full-time employ-ment effective in April 1964. By accepting full-time employ-ment Layne became eligible for a listing on the permanentjob seniority roster but at no time has he applied forsuch a listing. As these events took place more than 6months before the filing of the charge herein this proceedingisbarred by the time limitations of Section 10(b) of theAct.3In a prior proceeding, Case 29-CB-240, the Unionentered into a stipulation of settlement with the RegionalDirector and Charging Party therein, Frank Magnetta,providing a remedy for the procedures and policies relatingto the Union's hiring hall and referral rosters alleged inthe instant amended complaint to be violative of the ActAccordingly, to minimize litigation cost, the instant mattershould be treated as an aspect of compliance with thesettlement in Case 29-CB-2404.The allegations of the amended complaint pertainingto the Union's hiring hall and referral lists are, to allintents and purposes, the same as those in the originalcomplaint In its answer to the original complawt theUnion asked that those issues be treated as part of thecompliance with the settlement in the earlier case. Thereaftera stipulation providing for referral of these issues to compli-ance in Case 29-CB-240 was drafted. Although there wasagreement in principle upon the proposed stipulation, theRegional Director failed to submit the stipulation to theUnion's counsel for execution. So as to minimize litigationcost, the issues relating to the hiring hall, job referrallists,and job referrals should be treated in the mannerset forth in the proposed stipulation.5.The allegations of the amended complaint pertainingto the levying of service fees, referral fees, and permitfees for use of the hiring hall and as a condition forreferral to employment and for continued employment bearno relation to the alleged unfair labor practices set forthin the underlying charge herein. No amended charge orother charge has been filed relative to its allegation ofthe amended complaint. Accordingly, inclusion of theseallegations in the amended complaint violates Section 10(b)of the Act.6. The Union requires members to pay dues and initiationfeesAllwho obtain work through the hiring hall payan assessment computed as a percentage of gross earnings.The Union's income from dues and initiation fees hasbeen equal to or greater than its expenses related to itsstatus as an organization. The income from assessmentson gross earnings had been allocated to the cost of maintain-ing the hiring hall and to other functions of the Unionas a collective-bargaining agent.Accordingly, there wasno violation of the Act when the Union required Layneto pay assessments levied on gross earnings derived fromemployment obtained through the Union's hiring hall.7.The complaint fails to state facts sufficient to constitutea violation of the Act by the UnionDuring the hearing Respondent amended its answer tostate two additional affirmative defenses8.That for at least 6 weeks prior to filing the chargeherein, the Charging Party and the Regional Office wereengaged in collaboration to entrap the Union into thepossible commission of an unfair labor practice and toconduct an investigation of the Union's activities withoutany charge having been filed against it. These acts gobeyond authorized prefiling assistance, violate the Board'sRules and Regulations and Section 10 of the Act, constitutea denial of due processes and improper solicitation ofthe charge by a Board agent. INTL ALLIANCE OF THEATRICAL STAGE EMPLOYEES9The General Counsel's acts of improper solicitationwere committed not only prior to the filing of the chargebut continued during the hearing and constitute a calculatedendeavor to frustrate the Respondent's good-faith effortsto comply with a Board Order and consent decree enteredin earlier litigation. By virtue of this conduct and of themanner of the conduct of the earlier NLRB litigationand of the present case, it is manifest that the GeneralCounsel is employing the processes of the Act in an impropermanner in that it is seeking to coerce a settlement "inthe nature of collapse by the maintenance of litigationin such a manner as calculatedly to ruin a small unionsuch as the respondent here."Respondent asked that the complaint be dismissed asto those allegations of the amended complaint pertainingto assessments and that the aspects of the complaint relatingto the hiring hall and referral lists be added to the complianceproceedings in Case 29-CB-240The hearing in the instant proceeding commenced inBrooklyn, New York, on November 20, 1968, and concludedon February 3, 1969, after 12 days of hearing. All partiesparticipated at the hearing and were afforded full opportuni-ty to be heard, to introduce evidence, to examine andcross-examine witnesses, to present oral argument, and tofilebriefs.The record was closed by order on March5,1969, after extensions granted to permit the partiesto submit compilations and stipulations of facts. Briefswere filed by the Respondent Union and General Counsel.Upon the entire record,' my observation of the witnessesand their demeanor, and my reading of the briefs, I makethe followingFINDINGS OF FACTI. JURISDICTIONAssociated Independent Theatre Company, Inc., is abuying, booking, bookkeeping, and management supervisioncompany affiliated with 14 other theatre corporations. It'On or about March 6, 1969, counsel for the Respondent Unionfiled a motion to correct transcript of the hearing,and, on May 15,1969, I issued an Order to Show Cause why the transcript should notbe corrected in specified respects, some part but not all of which correctionswere contemplatedby theRespondent'smotion Responses were receivedfrom General Counsel and the Respondent. In addition Respondent filedaRejoinder to General Counsel's ResponseAfter dueconsiderationof said Responses and the Rejoinder,an Order Correcting Transcriptand granting Respondent'sMotion of March 6, 1969,issued on June3,1969 Said Order was received into evidence as Trial Examiner'sExhibit 1Pursuant to leave granted,stipulations of fact were submitted by theparties after the close of the hearing Their Stipulation dated February7, 1969, covering submission of a 6-page document marked "CG Exhibit38" is hereby marked Trial Examiner's Exhibit 2 Their Stipulation datedFebruary 7, 1969, covering submission of a 2-page document listingchecks drawn on the Reserve Checking Account of Local 640 is herebymarked Trial Examiner's Exhibit 3 Their Stipulation dated February27, 1969, listing the :lames of members of Local 640 initiated duringthe years 1967 and 1968 is hereby marked "Trial Examiner's Exhibit4 " As marked, Trial Examiner's Exhibits 2, 3, and 4 are receivedin evidence and made part of the record herein563was stipulated that Associated Independent Theatre Compa-ny, Inc , and the affiliated theatres including the AmityTheatre in South Farmingdale,New York (herein calledAIT), are a single employer.The office of AIT and ofthe affiliated theatres ismaintained at Oceanside, NewYork.During the year ending September 30, 1968, the 14theatres affiliatedwith AIT hada combined gross incomeof approximately$3millionDuring that same year filmrental of approximately$1millionwas paid by AIT onbehalf of its affiliated theatres for motion pictures made,inwhole or in part, in States other than the State ofNew York In part these films were leased directly fromdistributors located outside the State of New York andthe films involved were shipped directly from points outsidethe StateofNew Yorkto theatres within the State ofNew York wherethey were exhibited and then returnedto States outside the State ofNew York Therental forsuch films during the year ending September 30, 1968,exceeded $50,000.AIT meetsthe inflow requirements ofthe Board's jurisdictional standards and it will effectuatethe policies of the Act to assert jurisdiction herein.CombinedCentury Theatres, Inc.,120 NLRB 1379All but one of the 14 theatres affiliated with AIT arelocated in Nassau and Suffolk Counties,New York. Theanswer,as amended during the hearing, herein admits thatLocal640 represents all projectionistsemployed by AITexcept those employed outside Nassau and Suffolk Counties,which counties constitute the geographicjurisdiction ofLocal 640. AIT hasmaintained a collective-bargaining rela-tionship with Local 640 since 1958 or 1959. The collective-bargaining agreement provides that the Union shall havethe exclusive right to referprojectioniststhrough its hiringhallprocedures and thatAIT isrequired to abtam allof its projectionists from Local 640's hiring hall. Further,counsel for the Respondent Union was "perfectly willingto stipulate in behalf of the union that as a matter ofpracticeAIT and its affiliated theatres will, when theyneeda projectionist,callupon the union because thatis the only source of such individuals that is known inthe area."AIT lastutilized Respondent's hiring hall proce-dures to obtain the services of a projectionist some 2months before commencement of the instant hearingAIT is, and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and(7) of theAct, and meets the Board'sstandards for assertingjurisdictionII.THE LABOR ORGANIZATIONS INVOLVEDInternational Alliance of Theatrical Stage Employees andMotion Picture Machine Operators of the United Statesand Canada,AFL-CIO,Local 640 and International Alli-ance of Theatrical Stage Employees and Motion PictureOperators of the United States and Canada,AFL-CIO,Local 306 (herein called Local 306), are, and have beenatall times material herein, labor organizations withinthe meaning of Section 2(5) ofthe Act. 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDIIITHE ALLEGED UNFAIR LABOR PRACTICESA. Alfred Layne1.Layne's work historyLayne, a motion picture projectionist since 1926 anda member of Local 306 since 1933, moved with his familyin 1948 to Levittown in Nassau County. Layne was thenemployed as a full-time projectionist at the Gaity TheatreinNewYork City,a position he retains to this day.'As his New York City job required attendance on only4 days out of each 10 day cycle, Layne contacted WilliamNagengast,business agent of Local 640, seeking employmentinNassau and Suffolk Counties, the jurisdiction of thatUnion.Nagengast arranged for Layne to work with himat theValleyStream Theatre and thereafter referred Laynetopart-time jobs.At times these referrals gave Laynework for all of his 6 free days, at other times not Laynetestified that other than a 3-month stint to fill in foraman off sick,the job referrals were mostly from dayto day.These assignments were made by telephone callsfrom Nagengast.Layne testified that in 1948 he earned approximately$1,350 working in Local 640's jurisdictionThis figurewas corroborated by tax withholding statements introducedby General Counsel. For the years which followed Laynetestified that he earned from work in Nassau and Suffolkapproximately $2,500 in 1949; over $3,000 in 1950; between$3,500 and $4,000 in 1951,and, that from 1952 until1960 his earnings from Nagengast's referrals stabilized atabout $5,000 During this entire period Layne was obligatedto pay an assessment to the Union amounting to 2 percentof his gross earnings on jobs obtained through the hiringhallUnion records examined during the hearing disclosedthat for the period January 1949 through February 1950,14 months, Layne paid assessments totaling $10 76, repre-senting gross earnings of $538 for that period For the14months from December 1956 through January 1958,encompassing the entire year 1957, the Union receivedfrom Layne a total of$56 22 in assessments,which wouldrepresent gross earnings of $2,811. I conclude that Layneeither overstated his earnings in his testimony herein orunderpaid assessments due to the Union.No tax withholdingstatementswere offered to corroborate Layne's assertedearnings from 1949 through 1959.2.Layne and Local 640Layne testified that beginning in 1949 he sought steadywork in Nassau and Suffolk Counties and membershipin Local 640. At that time, Layne stated, he told Nagengastthat he wanted to become a member of Local 640 andwork only part time in New York City to protect hispension rights there. Layne claims that Nagengast repliedthat he would see what he could do about the requestbut always avoided the issue of a steady job for Layne.Itwas Layne's testimony that 2 or 3 times a year thereafter'The theatre has since been renamed the Victoriahe raised with Nagengast his request for membership inLocal 640 but that the Union's business agent would puthim off.Nagengast died in January1961. Layne's testimony standsuncontradicted and uncorroborated on the record. CharlesWashburn,Nagengast's stepson,succeeded to the positionof business agent.On April 6, 1963, Layne wrote to the Respondent Union.requesting permission to appear before its executive board.Following his appearance at such a meeting on May 7,1963, Layne received a letter dated May 19, 1963, fromWalter Lord, the Union's then recording secretary,statingthat his request for membership had been denied as,The Board is of the opinion that dual membershipin adjoining projection Locals could possibly be detri-mental to the good and welfare of the members and/or the Locals involved.Layne wrote to Local 640 on October 23, 1963, statingthat he had been advised by the assistant Internationalpresident of IATSE to contact the Union on the questionof membership.Laynepointed out that he had been afull-time projectionist at the Amity Theatre sinceMay1960, and again asked that he be considered for membership.A month later Lord replied stating that no action onLayne's request was contemplated at that time.InAugust 1964, Layne wrote to the Union pointingout that over a year had passed since his appearancebefore the executive board and asked for reconsiderationof his application for membership.No replywas madeto this letter.Again,inAugust 1965, Layne wrote to the RespondentUnion,noting that he had not received a reply to hislast letter and asked to be informed concerning his "standingin regard to acquiring membership."Lord replied for theUnion in September,enclosing an application for member-ship and asked that Layne return the application togetherwith $150, half of the Union's initiationfee,by October8.Thereafter, on October 14, 1965, Lord advised Laynethat his application had been rejected at a membershipmeeting of the Union.At the same time Lord returnedLayne's check for $150.Finally as to membership,on October 21, 1966, Layneagainwrote to Local 640 asking to be considered formembership,citing the fact that he had worked as a projec-tionist in the Union's jurisdiction for the past 18 years.3.The Amity TheatreLayne testified that in May 1960 Nagengast called andasked Layne to take the Amity Theatre as a steady assign-ment.The Amity Theatre is located in South Farmingdale,close by toMassapequa whereLaynehad moved in 1954.From the time that Layne started this steady job in May1960 until the Amity Theatre was shut down by a firein January 1968, Layne did not request any temporaryassignmentsfrom Local 640.Layne's arrangement with Nagengast was for him tosecure the help needed to keep the job going 7 days aweek.For this purpose Layne hired Milton Feinberg, amember of Local 306 who lived not too far from thetheatreFeinberg covered the projection booth the days INTL ALLIANCE OF THEATRICAL STAGE EMPLOYEESthat Layne was not there and they split the salary fromthe Amity Theatre Feinberg left the job in 1963.On March 20, 1964,BusinessAgent Washburn receiveda letter from an official of AIT complaining about thefailure to assign a full-time projectionist to the AmityTheatre with provision for a relief man only on the regularprojectionist's 1 day off each week. AIT insisted that theregulararrangementbe installed at the Amity Theatre.Washburn first called Layne and then wrote to him transmit-ting AIT's complaint and insisting that Layne either accepta regular 6-day per week assignment at the Amity Theatreor leave the job Layne accepted the new conditions andstayed at the Amity Theatre where he works to this day.As evidenced by tax withholding statements introducedas exhibits, Layne's earnings at the Amity Theatre rosesteadily from 1960, making a sharp rise in 1964 whenhe accepted the job on a full-time basis °Except on weekends and in the summer the Amity Theatrehas only one shift per day, from 7 p.m. to midnightOn Saturday and Sunday and during the summer monthsthe theatre is open from 1 p in. until 11 p.m or midnightThis constitutes two shifts At all times that he was employedat the Amity Theatre, Layne was working at the VictoriaTheatre in New York City. Since February 1967, Laynehas been scheduled to work 4 days out of every 8 attheVictoria Theatre, working 2 day shifts and 2 nightsin each 4 day turn When working the day shift Layneis able to work at both theatres on the same day. However,when scheduled to work the night shift at the VictoriaTheatre (except on Thursday which is his day off onLong Island), Laynemust arrangefor a substitute to workthat shift. This he does without notifying the theatremanage-ment. Layne testified that at all times he worked his regularturn at the Amity Theatre.In January 1968 a fire at the Amity Theatre resultedinLayne being temporarily out of work The theatrereopened on June 26 and Layne returned to his regularfull-time schedule there.During this layoff Layne wrotetoLocal 640BusinessAgentWashburn asking for theprocedurein securingtemporary work until the AmityTheatre reopened.Washburn replied, advising Layne tofillout an "Application For Placement on Temporary JobListA," enclosing a copy of the application. Thereafter,although he did not place Layne's name on Job List A,Washburn referred Layne to temporary jobs during theperiod the Amity Theatre was closed for repairs. As noted,except for this period in 1968 when the theatre was closedbecause of fire, Layne did not ask for any temporaryassignmentsfrom Local 640.5B. The Union's Hiring Hall and Job Referral Lists1.Operation of the hiring hallIn the operation of its exclusive hiring hall and jobreferral procedures Local 640 not only exercises completeLayne's wages from the Amity Theatre by year were 1960, $3,603,1961, $4,365; 1962, $4,373, 1963, $5,440; 1964, $8,089, 1965, $10,073,1966, $10,790, and 1967, $10,700'The foregoing account of Layne's employment at the Amity Theatreis based on his and Washburn's testimony which do not conflict565control over job assignments, but as well, it unilaterallydetermines when and if a job shall be put out for bid.Layne's job at the Amity Theatre was assigned to himby Nagengast without any bid and it has never been offeredfor bid under the hiring hall procedures Similarly, theThursday relief stint at the Amity Theatre was assignedbyWashburn without going through the bidding process.Washburn testified that relief jobs are combined to provideaweek's work and put out for bid together with full-time openings.On the matter of job referrals, the Union's constitutionand bylaws, as adopted in October 1964, provides:Article IISeniority RulesSECTION 5.1.Members whose names appear on the Charterin the order of their sequence.2Members from date of obligation, or when morethan one man has been obligated at the same time,the date of application shall previal, or as the member'sname appears in the Recording Secretary's membershipbook.3.All steady work shall be given out by Seniority.4.Emergency and extra work shall be distributedequitably by the Business RepresentativeAny differ-ences arising shall be settled by the Executive Board.5 If for any reason, depletion of manpower is neces-sary in any theatre, member having the longest periodof employment in the projection room shall be retained6. If two (2) or more members started their employ-ment the same day Seniority of membership shall pre-vail.7Bids for jobs shall be accepted only from thosemembers who have served a minimum of six monthsas full time gainfully employed motion picture projec-tionists in our jurisdictional area-immediately preced-ing the availability of said jobsCharles Washburn, the Union's busines agent, administerstht.hiring hall. His duties as specified in the Constitutionand Bylaws provide, in pertinent part:Article VIDuties ofOfficersBusiness RepresentativeSection 7It shall be the duty of the Business Representative.[to]use all legal means to secure employmentfor men of this Union where their services are necessary.The Business Representative shall put men to workin order of their seniority in this Union, exceptingRoad Men. . . He shall strive to distribute all extrawork among the members equitably...A miasma of testimony and exhibits was developed atthe hearing concerning the Union's operation of the hiringhall and more particularly concerning the various list of 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDprojectionistspurportedly compiled and utilized by theUnion for the assignment of jobs through the hiring hall.There are three lists in current use for job referrals throughthe hiring hall, the Preferred Work Roster, Job List "A,"and Temporary Job List "C "The Preferred Work Roster6listsprojectionists workingin the jurisdiction of Local 640 in the order of senioritypositions assigned to them by the Union. Washburn testifiedand exhibits confirmed that when jobs are put out tobid, the seniority number assigned on the Preferred WorkRoster determines who shall receive the job."Job List `A,"' as described by Washburn, is a rosterof men who do not have full-timejobs and are eitherpartially or fully unemployed. Next to each name on JobList "A" appears that individual's seniority number takenfrom the Preferred Work Roster. Only men listed on thePreferredWork Roster can be placed on Job List "A "Additional information appears on this roster stating eachindividual's availability to work, in some cases listing thedays of the week on which the man can work, in othersthat the listee is in military service, and as to othersthat their availability is unknown.Washburn testified thatmen listed on Job List "A" have first preference for anywork.Temporary Job List "C"was described by Washburnas a roster of part-time workers Two such lists are inevidence, one dated October 1, 1966, the other November1, 1966, Layne's name heads both lists. Washburn testifiedthatbefore calling persons on Job List "C" to assignjobs he first calls the PreferredWork Roster and the"A" list. In his words, the "C" list comes "the last ofanything " Only if a man on the "C" list lived closeto a job which had to be covered would he receive anytype of priority for the job assignment.The record contains four Preferred Work Rosters, threebearing the date September 1, 1966, and none alike. Inaddition there are two different Job List "A" and twoof Temporary Job List "C."Potential listees on the various referral rosters achievedtheir positions during his termas businessagent,Washburntestified, by applying either in writing or by word of mouth.The record contains five different application forms usedby Local 640. One form is a printed "Employees ApplicationForm" prepared and sold by a law form printer. Theothers are mimeographed forms variously headed, "Applica-tion for A Regular Job," "Application for Placement onLocal 640 Seniority Roster," "Application for Placementon Temporary Job List A,` and "Application For Place-ment onTemporary Job List B(For Employment in Nassauand Suffolk County)." (Emphasis supplied.)'Also referred to in the record as the"Permanent Roster" and the"Permanent Seniority Roster "This form carries the note, "You do not qualify for placementon the temporary job list A unless you are on the seniority rosterand are totally unemployed"This is the form Layne completed atWashburn's direction on January 30, 1968This application form carries the notation, "Only applicants whoare listed on the seniority roster and are currently employed may filefor placement on this list"The copy of this form in evidence wascompleted by an applicant in January 1964General Counsel contends that Job List "A" is spurious,manufactured for the purpose of this proceeding to proveby the commingling of members and nonmembers thereonthat the referral system is nondiscriminatory. I do notdeem it necessary for the purpose of decision herein toreach that issueDetermination of the discriminatory ornondiscriminatory nature of the PreferredWork Rosteris the touchstone of those aspects of the complaint dealingwith the Union's exclusive hiring hallAs to TemporaryJob List "C," for whatever value to a projectionist positionthereonmay yield, Layne's name appears first Listingon Job List "A" is conditioned on first securing a positionon the Preferred Work Roster Washburn so testified andthe fact that Layne could not achieve a spot on the "A"listin 1968 after the Amity Theatre fire, although hefilled out an "A" list application sent to him by Washburn,isexplained by his failure to possess a Preferred WorkRoster seniority number. Accordingly, since jobs put outfor bid are assigned on the basis of the relative PreferredWork Roster seniority standing of those who bid, findingson the complaint allegation relating to Layne's opportunityto bid for jobs through the hiring hall as well as thatconcerning his actual placement on the referral lists, willbe controlled, in whole or in part, by the evidence adducedabout the Preferred Work Roster.2.ThePreferred Work RosterThe evidence relating to the Preferred Work Roster con-sists almost entirely of Washburn's testimony and documentsin the record, including the four rosters.' Washburn testifiedthatwhen he took over as business agent in 1961 thelistings on whatever work roster existed was based solelyupon initiation dates into Local 640Washburn testifiedat one point that at the time he becamebusiness agentthere was an established list which he continued, addingnamesto the endasmenapplied for work or to goon the list. At a different point Washburn testified thatwhen he took over therewas awooden boxcontainingcardslistingnames and addresses of all union and nonunionmen, whether they were working or ready to work orpart-timeworkers, and, using these cards, Washburn workedwith the Union's then president and financial secretaryto establish a roster based on union seniority records.In any event at no point did Washburn state other thanthat the first approximately 100 names on the PreferredWork Roster are ranked solely on the basis of their initiationdate into the Union In one form or another those namesconstituted the Union's preferred work roster when Wash-burn became business agent.As to how he addednew namesto the Preferred WorkRoster,Washburnagainrelated varying proceduresHefirst testified thatnew nameswere added to the bottomof the list as men applied to him for work or to go'In addition Arthur Ringfield, a nonmember of Local 640, who islistedon the current Preferred Work Roster, testified about his workhistory as a projectionist in Local 640's jurisdictionHowever, his testimonydoes not go to the issue of how the Preferred Work Roster(and themethod and history of its compilation), affect Layne and his right tobid on jobs INTL ALLIANCE OF THEATRICAL STAGE EMPLOYEESon the list. At another point Washburn stated that thelisthetook over in February or March 1961 ran throughnumber 105, FrancisBader,Jr,who had an initiationdate of September 10, 1960 (The Preferred Work Rosterof April 1, 1961, in evidenceas anexhibit,lists 111 names,the earliest with a date of September 29, 1926, and thelast, that of William Conway, with a date of November12, 1958. Francis Bader, Jr., does not appear on the April1,1961, roster)Washburn testified that the names whichhe added to the list and assigned numbers 106 through159,were, with one exception, those of members in orderof theirinitiationinto Local 640 On one of the PreferredWork Rosters in evidence, penned in next to all namesrunning through number 159 and next to a considerablenumber of other names thereafter, are dates which Respond-ent's counsel agreed were union initiation dates Positionnumber 159 on this Preferred Work Roster carries theinitiationdate of January 11, 1966 Based upon this stipula-tion and upon the particular version in Washburn's testimo-ny which it corroborates, I find thatat least untilJanuary11, 1966, all names on the Preferred Work Roster wereplaced there as a result of initiation into Local 640 andthat only by achieving membership could a projectionistbe listed on that roster.10Beginningwith number 106 on the several PreferredWork Rosters dated September 1, 1966, typed figures repre-senting amonth and a year follow the name of the listedprojectionist. In his testimonyWashburn first stated thatthis date represented the time the man started to work.Subsequently,Washburn testified that he could not remem-ber whether that date represented when the man startedto work or when he went on the Preferred Work Roster.Finally,Washburn begged the issue by declaring that itcould be the work starting date for one man and thedate of placement on the Preferred Work Roster for anotherHowever, based on Respondent's records placed in evidenceitisclear that through at least number 159 (and of thenext 7 names, 6 carry an initiation date of October 4,1966) theinitiationdate determined placement on the Pre-ferredWork Roster. As the initiation dateinallcasesvary from the typed month and year which follows thename,the latter dates, asWashburn first testified, mustbe the dates on which the individual first went to work."3.The Massapequa Drive-In jobOn July 29, 1968, Layne received from the Union abid form which included an opening at the Massapequa10That one nonmember managed to achieve a listing on the PreferredWork Roster does not change the pattern of 158 other listings" Even this conclusion cannot be invariably true Paul Bader is number183 on the Preferred Work Roster He was initiated into the Unionon October 4, 1966 Bader's "Employees Application Form" is datedJune 20, 1965 He filled out an "Application for Regular Job" on August2, 1965 Yet the month and date following Bader's name on the PreferredWork Roster is "3/65 "George Quarituis, Jr , is number 151 on the Preferred Work RosterHe was initiated into Local 640 on January 11, 1966 Quantuis'"EmployeeApplication Form" is dated January 12, 1964 His "Application ForPlacement on Temporary Job List 'B,"' which carries the notation "Mem-bers Son," is undated The month and year following Quarituis' nameon the PreferredWork Roster is "3/63 " Yet, Quarituis was in theNavy from October 12, 1960, until November 14, 1963567Drive-In Theatre, located about half a mile from his homeand close to the Long Island Rail Road Prior to thisLayne had received other invitations to bid, but this wasthe first bid he submitted because of the location of thetheatre, the fact that projectionists at drive-in theatres workonly at night which dovetailed with his job at the VictoriaTheatre in New York, and because drive-in theatresgeneral-lypay a higher rate than ordinary theatres. Layne wasinterested only in this job and would not have taken anotherposition paying the same salary scale 5 or 10 miles fromhis homeSome 30 or 40 days later the job was awarded to RaymondEscorcia who was listed number 72 on the Preferred WorkRoster and who had been initiated into Local 640 onOctober 14, 1958 Escorcia had been on the initial PreferredWork Roster compiled by Washburn in 1961 solely onthe basisof union initiationdate.The positions on theroster firstmade by Washburn at that time continuedon all Preferred Work Rosters used for bid purposes untiltheNew Tentative Seniority Roster was firstutilized inOctober 1968.12 Thus, asWashburn admitted, Escorciareceived this job by virtue of the Preferred Work Rosterposition he had beengivensolely because ofhis initiationinto Local 640.In any event, Layne could not have been awarded this jobor any job for which he might submit a bid because he hadno seniority number on the Preferred Work Roster.Washburn asserted that Layne had never requested anumber on the Preferred Work Roster I find this claim tobe specious on two counts First, until at least January1966, date of initiation determined place on the PreferredWork Roster and in 158 out of 159 listings membership inLocal 640 was a condition precedent to a position on theroster.Application for membership thus was the only roadto a place on the Preferred Work Roster On May 7, 1963,Layne appeared before the Union's executive boardrequesting membership in Local 640. Thus application wasdenied because it "could possibly be detrimental to the goodand welfare of the members and/or the Locals involved."Again on October 23, 1963, in August 1964, and August1965, and finally on October 21, 1966, Layne asked to beconsidered for membership in the Union and his requestswere denied As application for membership was equal toapplication for listing on the Preferred Work Roster, itcannot be said that during the years 1963 through 1966Layne was not consistently seeking a number of thePreferred Work RosterHowever, I reject Layne's claimof having applied formembership in the years of Nagengast's incumbency asunion business agent The sole support for thisassertionisLayne's own testimony of conversations with a deceasedperson." Based on my observation of Layne while testifyingI do not credithim unlesshe is corroborated by documentaryevidence or admissions of adverse witnesses 14 My reserva-" See sec III, B, 4, "The New Tentative Seniority Roster,"infra" CfCalandra Photo, Inc,151NLRB 660, 669,fn23,Chun KingSales, Inc,126 NLRB 851, 864-865,Sam Wallick, d/b/a Wallick andSchwalm Corp,95 NLRB 1262,1263, enfd 198F 2d 477, 483 (CA3)" I view Washburn's testimony in the sameway 568DECISIONS OFNATIONALLABOR RELATIONS BOARDtions about Layne's credibility are buttressed by the inconsis-tency between his claimed earnings and the assessmentshe paid to the Union.Moreover,Layne demonstrated anability to preserve evidence favorable to him(his tax with-holding statements of 1948 and those for the years followinghis employment at theAmityTheatre and the correspond-ence pertaining to his efforts to secure membership intheUnion in 1963 and the years which followed). Thecontrast between the record of union rejection Layne builtin 1963 and in the years which followed with his unsupportedwork concerning his alleged overtures to Nagengast between1948 and 1960 raises further questions about his unsupportedtestimony."The second basis upon which I reject Washburn's claimthatLayne never sought listing on the Preferred WorkRoster arises from events occurring within the 10(b) period.16Washburn testified that men were placed on the PreferredWork Roster within the 10(b) period on the basis of oralrequests onlyFivemen listed on Temporary Job List"C" were transferred to the Preferred Work Roster withinthat period and Washburn testified that their requests couldhave been oral. Charles Orlando went on the PreferredWork Roster in January 1968 and again Washburn acknowl-edged that the request for listing may have been oral.In any event Washburn did not insist that one of themany application forms be utilized.On July 7, 1967, well within the 10(b) period, Layneunequivocally stated in writing to WashburnIhave always been interested in securing a betterpaying job with better working conditions ...younever notified me of a steady full timejob opening forwhich I could apply.On September27, 1967,theUnion sent Layne a bidlist, the first he ever received.Although this was an emptygesture because without a seniority number on the PreferredWork Roster his bids would not be honored,itinnoway militates against a finding that Washburn recognizedLayne's interest in permanent job openings.If oral requestsby others were enough to place them on the PreferredWork Roster, certainly this written notice by Layne shouldhave been sufficient to earn him a listing on the roster.I conclude that Layne was denied a place on the PreferredWork Roster in continuing effectuation of the Union'sconcern that his membership and/or listing on the roster"could possibly be detrimental to the good and welfareof the members [of Local 640]and/or the Locals [640and 306] involved ""However, although I find that the Union had unlawfullyrefused to place Layne's name on its job referral lists" These efforts by Layne to secure membership and a place on thePreferredWork Roster antedated the 6-month period preceding the filingof the charge herein" ° Sec 10(b) of the National LaborRelationsAct, as amended (61Stat136, 73 Stat 519, 29 US C, Sei. 160(h)) provides in pertinentpartno complaint shall issue based upon any unfair labor practiceoccurring more than six months prior to the filing of the chargewith theBoard andthe service of a copy thereof upon the personagainst whom such charge is madeLetter dated May 19, 1963, from the Union's recording secretaryto Layneand to accord to him his proper seniority, I do not findthat this discrimination tainted the award of the MassapequaDrive-In job to Escorcia rather than to Layne. Based uponmy findings above, I conclude that Layne first soughtmembership in the Union and a listing on the PreferredWork Roster in 1963. Although the Union's refusal togrant him membership with concomitant listing on thePreferredWork Roster was discriminatory, under the rulesuniformly applied his seniority on the roster could onlyrun from that time. Thus, even absent this discriminationin 1963 Layne's listing on the Preferred Work Rosterwould have postdated Escorcia's seniority by almost 10years and his bid would have been rejected in the normalcourse of events. Accordingly, since Layne testified thathis interest in bidding was limited to the MassapequaDrive-In job and to no other open position, I shall recom-mend dismissal of the complaint allegation that the Unionfailed and refused to permit Layne to bid for jobs underthe hiring hall procedures.4 TheNew Tentative Seniority RosterFor purposes of assignment of jobs put out for bidinOctober 1968, the Union utilized the seniority positionson its New Tentative Seniority Roster. This roster, compiledduring the latter part of 1967 and 1968, was presentedto Nassau and Suffolk projectionist under cover of a letterand memorandum from the Union's attorney on September27, 1968 Pursuant to what it deemed to be its obligationsto comply with the Board's Decision and Order in Case29-CB-240,18 the Union embarked on an ambitious programto compile a completely new referral roster, free of anyfavoritism toward union members If only because ofRespondent's Third and Fourth Affirmative Defenses whichurgereferral of the instant matter, insofar as the allegationspertain to the hiring hall and referral list, to the complianceaspects of Case 29-CB-240, some examination must begiven here to that new Tentative Roster.1°Robert Kranzler, the Union's accountant, credibly testi-fied that after ascertaining the name of every projectionistemployed in Nassau and Suffolk Counties as of a certaindate in 1967, questionnaires were prepared and mailedasking for earnings from work in Local 640's jurisdictionfrom 1925 to date. Where the projectionist was unableto recall the desired information he was asked to grantpermissionfor the Union to secure the necessary datafrom the Social Security Administration. Follow-up ques-tionnaires were mailed to those who did not respondWhereno reply was received, information as to an individual'swork history and earnings was solicited from the officersof Local 640 and members of long standing. In the earlypart of 1968 Kranzler met with Lord, the Union's financialsecretary, Pierre Jelis, a past president and longtime memberof the Union, and the Union's attorneyinanattempttofill in incomplete questionnaires. The questionnairerequestedearningsinformation of the basis of calendar" Unpublished" There is no indication in the record that Regional Office personnelresponsible for compliance with Board orders in any way participatedin the asserted compliance with Case 29-CB-240 INTL ALLIANCE OF THEATRICAL STAGE EMPLOYEES569quarters and position on the new seniority roster was deter-mined by the number of calendar quarters awarded toeach man, with starting date in the industry utilized onlyto break ties should they arise The task was not an easyone because earnings had to be checked against the payscale in effect at each theatre at any particular time todetermine whether the prerequisite number of weeks tosecure credit for the quarter had been worked by theprojectionist involvedKranzler testified that credit wasto be awarded for each quarter in which a man had worked3 or 4 weeks as determined from his earnings. After thereturned questionnaires had been placed in a first, tentativeorder, Kranzler turned the entire study over to the Union'sattorney and his connection with the project endedWalter Lord, the Union's financial secretary, testifiedthat where questionnaires were not complete he attemptedto fill in the missing data rom information he obtainedfrom union records, both those that he maintained andthose turned over to him by his predecessor. Layne didnot return a questionnaire to the Union. In Laynes's caseLord completed a questionnaire giving Layne credit for14 calendar quarters Lord testified that the criteria forawarding quarters which he applied, claiming to followinstructions from Kranzler, was employment for a minimumof 6 or 7 weeks in the 13 and earnings of $1,000. Workingfrom assessments paid on gross earnings, Lord attemptedto compute the gross earnings.Without attempting an exhaustive analysis of the NewTentative Seniority Roster, it is readily apparent that inLayne's case the award of 14 quarters was incorrect From1961 on, Layne earned over $4,000 per annum,20 workingsteadily at the Amity Theatre Putting aside 1968 whenthe theatre was closed because of fire, Layne's earningsfor the years 1961 through 1967 should have yielded tohim a credit of 28 quarters.21But aside from errors in compiling data for individuals,theNew Tentative Seniority Roster carries its own fatalinfirmitywhich precludes it from furnishing satisfactorycompliance with the remedial order I shall recommendto cure the discriminatory nature of the Union's referralrosters.By determining roster position on the basis ofearnings from or time worked on jobs obtained throughthe hiring hall in which the discriminatory Preferred WorkRoster controlled job assignments, the new roster perpetu-ates the bias against nonunion projectionists who couldnot bid for or attain steady work Thus, a member initiatedinto the Union in 1955 and on the Preferred Work Rosterfrom that time had an absolute preference for work andearnings over a nonunion projectionist working in Nassauor Suffolk since 1950 but on Temporary Job List "C"and standing last in line when jobs were handed out.Itstands to reason that the member could more easilyhave attained the $1,000 of earnings or 6-7 weeks ofwork that Lord looked for in crediting calendar quartersfor position on the new rosterSee in4, supra" There is nosuggestionthat an understatement by Layne ofassessmentsdue to the Union dunng that period would have prevented such acomputation by LordThus, its basic assumptions preclude the New TentativeSeniority Roster from serving as compliance with a directiveto establish a nondiscriminatory referral roster. Accordingly,determinations by the Union's unilaterally selected umpireas to proper placing of individuals on the new list onthe basis of those unacceptable criteria are irrelevant tothe instant proceeding."C. Local 640 AssessmentsAt all times material herein the Union has requiredthat all projectionists (members and nonmembers) obtainingemployment through its exclusive hiring hall pay an assess-ment equal to 2 percent of gross earnings from such employ-ment as a fee for use of the referral systemIn evidence is a notice from the Union to nonmembers,entitled.NOTICE TO ALL NON-MEMBERSSUBJECT. HIRING HALL AND REGISTRATION FEETerms and Conditionsof RegistrationFees for Non-MembersThis notice stated that effective April 1, 1963, a nonmem-ber wishing "to register or maintain his registration foremployment at the Local 640, ITASE Union Hiring Hall"was required to pay to the Union 2 percent of grosswages received from jobs which was referred to as "aregistration fee."The notice explains that "[t]his fee issolely intended to cover the non-member's pro rata shareof the Union's cost in operatingand maintainingitsHiringHall for the benefit and convenience of all persons whoseek jobs with Local 640 contracted employers " The noticegoes on to detail the time and method of payment, thatsuch registration fees are not refundable, and that theUnion makesno guaranteesas to "either the length ofemployment or future employment to non-members payingthe registration fee any more than they can make similarguarantees to members paying dues, a substantial portionof which (at least equal to the registration fee) is necessarilyallocated to the ( )st of operatingand maintaining theHiring Hall's faci',itiesandservices for the benefit of allpersons who seek employment with Local 640 contractedemployers."In fact, members not only pay the same 2 percent assess-ment asdo nonmembers, but also pay annual dues of$30 andan initiationfee of $300.General Counsel seeks a remedy requiring the Unionto refundall assessmentspaid by Layne and others similarlysituatedduring the 10(b) period because they were deniedthe use of the hiring hall In any event, General Counselurges the Union should be required to refund to nonmembersany excessin assessmentcollected beyond their pro rata" Under these circumstances it is unnecessary to consider the fairnessor regularity of the hearings before the Union's umpire or whetherthe Union's creation of the umpire position to resolve protestsagainstindividual roster placement established an arbitration procedure to whichthe Board may properly deferJos Schhtz Brewing Company,175 NLRBNo 23, and cases cited in in 3 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDshare of the costs of operating the hiring hall Respondentcontends that the hiring hall was nondiscriminatory andthat the assessments were properly leviedIrejectGeneral Counsel's plea for reimbursement ofall assessments collected from nonmembers during the 10(b)period.While I have found that the procedures of thehiring hall discriminated against Layne and nonmembersby barring them from bidding for steady jobs put outto bid, the evidence established that Layne and other mem-bers obtained work through the hall. Indeed, Layne wasreferred by the Union to steady, full-time work at theAmity Theatre and when the theatre was closed by firewas referred to other part-time jobs by Washburn. Thevery nature of the assessment, a percentage of wages earnedfrom hiring hall job referrals, precludes a finding of blanketdiscrimination against nonmembers in the operation of thehiring hallOnly to the extent that a nonmember earnswages from employment derived from the hiring hall ishe required to pay the assessment levied to finance itsoperationsAccordingly, in these circumstances, I deeman order requiring reimbursement of all assessments leviedon nonmembers to be unwarranted."However, requiring nonmembers to pay an unreasonablyhigh amount for the use of the facilities operated by aunion.infringes the right of employees, guaranteedby Section 7, to refrain from assisting labor organizations" Local 138, International Union of Operating Engineers[Nassau and Suffold ContractorsAssn ] v N L R B,321 F.2d 130, 139 (C A. 2) Kranzler, the Union's independ-ent accountant, prepared schedules for 1967 and the first9months of 1968 summarizing total union expendituresfor those periods and allocating those expenses betweenthe cost of collective bargaining and hiring hall and chargesincurred by the Union as an institution.21 Under the ruleofLocal 138, supra,nonmembers utilizing the hiring hallcan be required to help defray only those expenses attributa-ble to the hiring hall and collective bargaining In dividingtotal expenses between the two areas of activity, Kranzlerwas more rigorous in allocating expenses to the Unionas an institution than was the General Counsel inLocal138, supra.2aAccordingly, I accept Kranzler's figures forthe purpose of determining whether assessments collectedfrom nonmembers "were reasonably related to the valueof the services provided by the union "Local 138, supra,p. 136.Kranzler's figures disclose total union expenses in 1967of $41,369 Of that total, $29,549 was allocated to CollectiveBargaining and the Hiring Hall and the balance, $11,820,isattributed to maintaining the Union as an institution.25In that same period, the Union callected from membersand nonmembers, assessments totaling $35,052Memberspaid $28,543 in assessments and nonmembers contributed$6,509The figures for the first 9 months of 1968 againshow a surplus after subtracting costs allocable to the'See schedules set forth in Appendixes A and B attached" See Trial Examiner Reel's analysis and the supporting schedulesin J J Hagerty, Inc,153 NLRB 1375, 1379-87" The fact that Kranzler omitted certain institutional costs from thecomputation does not affect the ultimate result, as the controlling figuresare those for operating the hiring hall and collective bargaining andthe assessmentcollectedHiring Hall and Collective Bargaining ($26,077) from thetotal assessments received ($28,989, $23,425 from membersand $5,564 from nonmembers). Under the rule ofJ.J.Hagerty, Inc, supra,enfd.sub nom N L R. B. v. Local138, International Union of Operating Engineers,385 F 2d874 (C.A. 2), I shall recommend that the Union reimburseeach nonmember who paid assessments during the 10(b)period a sum of money representing his pro rata shareof the excess of assessments paid against total cost attributa-ble to hiring hall and collective-bargaining expenses 26With his analysis of union expenses Kranzler preparedthree alternative bases for justifying the collection fromnonmembers of assessments in excess of the costs of operat-ing the hiring hall and conducting collective bargaining.The first two such alternative justifications are computedon the basis of allocating those costs equally to each individ-ual,member or nonmember, who in anyway utilized thehiring hall during the period in question This approachignores benefits derived and, as Kranzler conceded, theassumptions on which such allocations are based are dam-aged if some of the projectionists using the hall weredenied equal service. In view of the discrimination practicedagainst nonmembers in bidding for steady work throughthe hall any attempted justification for assessments in excessof properly allocated expenses based on equality of burdenmust failThe third alternative sought to demonstrate that theincome from dues and initiations were approximately suffi-cient to cover the Union's institutional expenses. Therefore,the argument goes, the excess in assessments collected overhiring hall expenses was not used to subsidize the Unionitself and did not impinge on the right of nonmembersto refrain from assisting a labor organizationWhethertrue or not,27 the fact remains that the excess assessmentspaid by nonmembers remain in the Union's control, themoney is not required for operation of the hiring hall16Pursuanttomy ruling made during the hearing certain offers ofproof by General Counsel were submitted in writing after the closeof hearing All such offers are rejected for the reasons stated belowOffer1-The proof offered related to excerpts from Washburn's testimo-ny in Case 29-CB-240 That testimony was used in this proceedingonly to test Washburn's credibility The Offer of Proof is rejected assuch evidence is cumulativesinceWashburn's testimony carried its owndeath woundOffer2-General Counsel offered evidence to prove that Job ListA was compiledin a mannerdifferent from that claimed by WashburnIhave found that Job List A (and how it was compiled) does notcontrol determination of violation in this caseAccordingly,Offer 2is rejected as irrelevantOffers 3 and4-The evidence in these Offers of Proof pertains todealings of Local 640 with members of the so-called "Empire" groupEvidence as to Empire men is beyond the scope of the pleadings inthis case, and, as withOffers 7 and8-relating to Frank Magnetta, the offers are rejectedas immaterial and irrelevant and beyond the scope of the pleadingsOffer5-This offer of proof sought to show Local 640's control overjobs put out to bid Because this control was admitted by Washburn,Offer 5 is rejected as the evidence here offered is cumulativeOffer6-Here General Counsel offered to prove the existence of certainof Local 640's assets This offer is rejected because in determining thelegality of its assessments, evidence as to Local 640's assetsis immaterial" At this point the omission of certain union institutional costs fromthe study makes thecomputationsunreliable and leaves the argumentwithout support INTL ALLIANCE OF THEATRICAL STAGE EMPLOYEESand may be used by the Union for whatever other purposesitsees fit, a decision in which the nonmembers may notparticipateFinally,Respondent seeks dismissal of the complaintallegations relating to the hiring hall assessments on theclaim that these allegations "bear no relation to the allegedunfair labor practices described in the.charge." Thecharge, which alleged violations of Section 8(b)(1)(A) and(2) of the Act, stated as the basis of the charge thatSince on or about March 19, 1967, the above namedlabor organization by its officers, agents and representa-tives,has discriminated againstAlfredLayne, anemployee of A.I T. Theatres, with regard to placementon the Union's permanent seniority list and with regardto his vacation pay and schedule because of his non-membership in the above mentioned labor organizationBy these and other acts the above mentioned labororganization has restrained and coerced, and continuesto restrain and coerce members and other employeesin the exercise of their rights guaranteed by Section7 of the Act.Without belaboring the point it is clear that a chargeof discrimination "with regard to placement on the Union'spermanent seniority list" is sufficiently related to assessmentslevied for job referrals to support complaint allegationspertaining to those assessmentsLubank Co,175NLRBNo 36 28TV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent Union set forth insection III, above, occurring in connection with AIT'soperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, and" During the hearing Respondent added affirmative defenses allegingthat counsel for General Counsel and Layne had collaborated to entraptheUnionand that there had been improper prefiling assistance andimproper solicitation of a charge by a Board agent Additionally, thelitigationwas asserted to have been conducted in an improper mannerinan effort to force the Union to agree to settle the case by wayof "collapse"so as to avoid financial ruin Layne testified to a meetingwith counsel for General Counsel some time before he filed the chargewhen he visited the Regional Office seeking information Layne's visitwas unsolicited and unannouncedAt her request Layne informed GeneralCounsel of the events to that point in time and she explained the6-month limitation in Sec 10(b) of the Act Although Layne may havestated his intention to write to the Union about pension benefits, hewas not advised to write any letters to the Union In addition to hisvisit to the Board's Regional Office, Layne had approached the NewYork Civil Liberties Union and the New York State Commission onHuman Rights After his visit Layne wrote one letter to counsel forGeneral Counsel advising her of certain correspondence he had hadwith the Union and expressing his opinion about the Union's actionsand motives Thereafter, Layne filed the charge, wrote a detailed letterto the Regional Office explaining the basis of the charge, and gavean affidavit in support of his allegations Based on thesefacts, I findthat counsel for the General Counsel acted well within the limits ofprefiling assistance spelled out in Sec 10012 of theNational LaborRelations Board Field Manual,July 1967 As to the conduct of thelitigation,the very nature of the evidence adduced extended the timeof hearing and the difficulty of obtaining racords under Respondent'ssole control did not ease the situation571commerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent Union operated itsexclusive hiring hall so as to favor union members inbids for steady work and required nonmembers to payexcessive assessments on wages earned from jobs obtainedthrough the hiring hall, I shall recommend that the Unionbe ordered to cease and desist therefrom and that it berequired to take certain affirmative action designed to effec-tuate the purposes of the ActThe offending aspect of the hiring hall operation is thatof the seniority roster So long as job assignments aremade on the basis of a seniority roster which directlyor indirectly favors union members over nonmembers, thevice continuesAny system of placement which gives creditfor service based upon earnings from jobs within the jurisdic-tion of the Union or any other measure oftimeworked,wouldmerely perpetuate the discrimination practicedAccordingly, I shall recommend that the Union, in conjunc-tion with the Regional Director for Region 29 and subjectto his approval, be required to revise the seniority rosterused for job referral purposes to integrate Alfred Layneand others similarly circumstancedinto aplace on suchlistwhich will reflect their time of entry into employmentwithin the jurisdiction of the Union, taking into accounttheir availability for employmentsincethat time.To remedy the Union's collection from nonmembers ofexcessive assessments on salaries earned from jobs obtainedthrough the hiring hall, I shall recommend that the Unionbe ordered to refund to nonmembers their pro rata shareof the excess of assessments paidagainstthe total costsattributable to operation of the hiring hall and the conductof collectivebargainingunderlying the hall and the contractconditions of the jobs covered. To avoid unnecessary costto the Union 29 I shall recommend that such reimbursementbemade annually, 60 days after the books have beenaudited and allocations made between expenses of the Unionas anentity and those of the hiring hall and collectivebargaining.30On the basis of the foregoing findings of fact, and onthe entire record in this case, I make the following:CONCLUSIONS OF LAW1.Associated Independent Theatre Company, Inc, isan employer engaged in commerce within the meaningof the Act.2. International Alliance of Theatrical Stage Employeesand Motion Picture Machine Operators of the United Statesand Canada, AFL-CIO, Local 640, and International Alli-" Accountant Kranzler testified that the Union's books are auditedonce each year10 In the event such an annual audit and allocation of expenses shoulddisclose that the costs of the hiring hall and collective bargaining exceededthe total of assessments received, this Recommended Order should notpreclude the Union from assessing a supplementary pro rata levy onthe wages of nonmembers earned during that period 572DECISIONSOF NATIONALLABOR RELATIONS BOARDance of Theatrical Stage Employees and Motion Picture4.The aforesaid unfair labor practices affect commerceMachine Operators of the United States and Canada, AFL-within the meaning of Section 2(6) and (7) of the ActCIO, Local 306, are labor organizations within the meaning5.Respondent has not engaged in other unfair laborof Section 2(5) of the Act.practices as alleged in the complaint.3.By engaging in the conduct described in section III,above Respondent Union has engaged in and is engaging[Recommended Order omitted from publication.]inunfair labor practices within the meaning of Section8(b)(1)(A) and (2) of the Act.APPENDIX ALOCAL 640, IATSEGENERAL AND ADMINISTRATIVE EXPENSES-1967ALLOCATED TOGen. and Adm.TotalCollective BargainingUnionand Hiring HallSalanesBus. Rep.1237512375Walter Lord420031501050Andrew Marghn900675225Henry Keiper825825Office12281228Amts pd to or for12701270officers-losttimeOfficersexpenses27802502278Payroll taxes80372281Welfare Fund &Ret. Fund1186928258Tel & Ans & tracingservice32103210Auditing1200600600Office rent12961296Hall rental & meet-ing expenses854854Sta., prtg., postage99489599& office suppliesOffice equipment12211012Typing & clerical11061106serviceCleaning,mainten-58352558ance& electricInsurance341227114Floral Wreaths & sick369369com.Other committees9595Life ins. prem.356356Convention expenses379379Contributions224224Annual party919919Bank chgs1616Souvenirjournals &7878misc.TOTAL G. & A.37709295498160PER CAPITA EXP. 4610Less cost of200 stampspurchased12/67 for1/6895036603660TOTAL G. & A.413692954911820AND PER CAP. INTL ALLIANCE OF THEATRICAL STAGE EMPLOYEESAPPENDIX BLOCAL 640, IATSEGENERAL AND ADMINISTRATIVEEXPENSES AND PERCAPITA TAXES(January 1-September 30, 1968)573ALLOCATED TOTotalCollectiveBargainingUnionand Hiring HallSalaries:Bus. Rep1050010500Walter Lord31502363787(Tres.)Andrew Marglin(Pres.)875657218Henry Keiper675675Office secretary29622962Amounts paid to or788788for officersOfficers expenses21771938239Payroll taxes78971079Welfare & Retire-1 161787374ment Fund PaymentsTelephone & service27112711Auditing900450450Office rent17221722Hall rental &513513meeting expenseStationery, print-75467975ing, postage &office exp.Office equipment29926930Cleaning & main-17015317tenanceInsurance26417688Floral wreaths &220220sick committeeLife insurance253253premiumsConvention expense600600Contributions5050Testimonial dinners6565Souvenir Journals &misc2323Annual party1 1031103TOTAL G & AEXPENSES32724260776647Per capita taxes2640264035364260779287